Name: 2005/226/EC: Commission Decision of 14 March 2005 amending Decision 2005/59/EC as regards areas where the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of feral pigs against classical swine fever are to be implemented in Slovakia (notified under document number C(2005) 601) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  Europe;  natural environment;  agricultural policy;  agricultural activity
 Date Published: 2005-10-18; 2005-03-17

 17.3.2005 EN Official Journal of the European Union L 71/72 COMMISSION DECISION of 14 March 2005 amending Decision 2005/59/EC as regards areas where the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of feral pigs against classical swine fever are to be implemented in Slovakia (notified under document number C(2005) 601) (Only the Slovak text is authentic) (Text with EEA relevance) (2005/226/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1) and Article 20(2) thereof, Whereas: (1) The Commission adopted Decision 2005/59/EC of 26 January 2005 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in Slovakia (2), as one of a number of measures to combat classical swine fever. (2) The Slovak authorities have informed the Commission about the recent evolution of the disease in feral pigs. This information indicates that classical swine fever in feral pigs has been successfully eradicated in the territories of the District Veterinary and Food Administrations of Levice, Nitra, TopoÃ ¾Ã any, NovÃ © Mesto nad VÃ ¡hom and the district PÃ ºchov and that the approved eradication plan no longer needs be applied in these areas. In the light of the epidemiological information, the vaccination plan should be extended with the introduction of the vaccination of feral pigs against classical swine fever in the districts of Ilava, Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica. (3) Decision 2005/59/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/59/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Slovak Republic. Done at Brussels, 14 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (2) OJ L 24, 27.1.2005, p. 46. ANNEX ANNEX 1. Areas where the eradication plan is to be implemented The territory of the District Veterinary and Food Administrations (DVFA) of Trnava (comprising PieÃ ¡Ã ¥any, Hlohovec and Trnava districts), TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts), Prievidza (comprising Prievidza and PartizÃ ¡nske districts), PÃ ºchov (comprising Ilava district only), Ã ½iar nad Hronom (comprising Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising Zvolen, Krupina and Detva districts), BanskÃ ¡ Bystrica (comprising BanskÃ ¡ Bystrica and Brezno districts), LuÃ enec (comprising LuÃ enec and PoltÃ ¡r districts) and VeÃ ¾kÃ ½ KrtÃ ­Ã ¡. 2. Areas where the emergency vaccination plan is to be implemented The territory of the districts of TrenÃ Ã ­n, BÃ ¡novce nad Bebravou, Prievidza, PartizÃ ¡nske, Zvolen, Krupina, Detva, VeÃ ¾kÃ ½ KrtÃ ­Ã ¡, LuÃ enec, PoltÃ ¡r, Ilava, Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica..